Name: 2004/773/EC: Council Decision of 25 October 2004 amending the Decision authorising the Director of Europol to enter into negotiations on agreements with third States and non-EU-related bodies
 Type: Decision
 Subject Matter: international affairs;  European construction;  social affairs;  Europe;  information and information processing
 Date Published: 2004-11-18; 2008-12-31

 18.11.2004 EN Official Journal of the European Union L 342/27 COUNCIL DECISION of 25 October 2004 amending the Decision authorising the Director of Europol to enter into negotiations on agreements with third States and non-EU-related bodies (2004/773/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Convention on the establishment of a European Police Office (Europol Convention) (1), and in particular Article 42(2), Article 10(4) and Article 18 thereof, Having regard to the Council Act of 3 November 1998 laying down rules governing Europol's external relations with third States and non-EU-related bodies (2), and in particular Article 2 of that Act, Having regard to the Council Act of 3 November 1998 laying down rules governing the receipt of information by Europol from third parties (3), and in particular Article 2 of that Act, Having regard to the Council Act of 12 March 1999 adopting the rules governing the transmission of personal data by Europol to third States and third bodies (4), and in particular Articles 2 and 3 of that Act, Whereas: (1) Operational requirements and the need to combat in an effective way organised forms of criminality through Europol, require that Moldova and Ukraine be added to the list of third States with which the Director of Europol is authorised to start negotiations. (2) Council Decision of 27 March 2000 (5) should therefore be amended, HAS DECIDED AS FOLLOWS: Article 1 Council Decision of 27 March 2000 is hereby amended as follows: In Article 2(1), under the heading Third States, the following States shall be inserted in the alphabetical list:  Moldova and  Ukraine. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the day following its adoption. Done at Luxembourg, 25 October 2004. For the Council The President R. VERDONK (1) OJ C 316, 27.11.1995, p. 2. (2) OJ C 26, 30.1.1999, p. 19. (3) OJ C 26, 30.1.1999, p. 17. (4) OJ C 88, 30.3.1999, p. 1. (5) OJ C 106, 13.4.2000, p. 1.